Case 20-11177-KBO   Doc 613-23   Filed 08/28/20   Page 1 of 3




            Exhibit U
                                   Case 20-11177-KBO                     Doc 613-23              Filed 08/28/20               Page 2 of 3

    To: Pesce, Gregory F.[gregory.pesce@kirkland.com]; Neil Augustine[neil.augustine@greenhill.com]
    Cc: Scott Greenberg[sgreenberg@gibsondunn.com]; Jeremy Evans[JEvans@gibsondunn.com]; Nash, Patrick J.[patrick.nash@kirkland.com]; Nafday, Rohit[rohit.nafday@kirkland.com];
    Zach Georgeson[zach.georgeson@willistowerswatson.com]; Loren Lehnen[loren.lehnen@willistowerswatson.com]; David Orlofsky[dorlofsky@alixpartners.com]; Mark Buschmann
    [Buschmann@pjtpartners.com]; Harold Kim[KimH@pjtpartners.com]
    From: Hayes, Christopher[/0=KIRKLAND-ELLIS/OU=EXCHANGE ADMINISTRATIVE GROUP(FYDMOHF23SPDLTYCN=RECIPIENTS/CN=CHRISTOPHER HAYES]
    Sent: Thur 2/13/2020 9:34:39 AM Central Standard Time
    Subject: RE:[EXT] Re: Akom Compensation


     Confidential
     A l l,
     Following up on the cal l the other day, below is a summary of the two compensation programs approved last week.
     Prepaid Retention Program
     D The prepaid retention letters were entered into with 17 insiders
     D Payment is made in a cash lump sum immediately, subject to clawback upon a termination other than a qualifying termination prior to the earlier to occur
            of 12/31/20 and a change of control
     D The prepaid retention bonus replaces the Company's traditional incentive plans for 2020 (i.e., the annual cash incentive plan and long-term equity
            i ncentive plan)
     D A portion of the prepaid retention bonus is subject to the company attaining a defined quality metric as of December 31, 2020. 1f the quality metric is not
            achieved, the recipient must repay that portion of the bonus
     D A form of the prepaid retention letter can be found at http://investors.akorn.com/node/13846/html
     KERP
     D The non-insider retention incentive bonus applies to al l U.S. salaried exempt employees and wil l be approved by the court post filing
     D Wil l be paid quarterly in arears throughout 2020 and an employee must be an employee on the pay date to receive the payment
     D This retention incentive bonus replaces the Company's traditional incentive plans for 2020 (i.e., the annual cash incentive plan and long-term equity
            i ncentive plan)
     D A portion of the retention incentive bonus is subject to the company attaining a defined quality metric as of December 31, 2020. 1f the quality metric is not
            achieved, the final payment for Q4 wil l be reduced accordingly.
     D New hires wil l be eligible for the program beginning in their first ful l month of employment (i.e., no proration for starting in the middle of a month).
     Christopher Hayes

     KIRKLAND & ELLIS LLP
     300 North LaSalle, Chicago, IL 60654
     T +1 312 862 4039 M +1 312 315 4796
     F +1 312 862 2200

     christopher.hayes@kirkland.com
     From: Pesce, Gregory F.
     Sent: Tuesday, February 11, 2020 3:51 PM
     To: Nei l Augustine
     Cc: Scott Greenberg; Jeremy Evans; Nash, Patrick J. ; Nafday, Rohit ; Hayes, Christopher; Zach Georgeson ; Loren Lehnen ; David Orlofsky ; Mark Buschmann ;
     Harold Kim
     Subject: RE:[EXT] Re: Akorn Compensation
     A l l,
     Attached for our cal l at 6:00 pm (ET), please find summaries of the insider retention program (paid last week) and the non-insider KERP to be implemented as
     part of the chapter 11 cases. Please treat these materials as professionals' eyes only.
     Regards,
     Gregory F. Pesce

     KIRKLAND & ELLIS LLP
     300 North LaSalle, Chicago, IL 60654
     T +1 312 862 2642 M +1 312 613 8501
     F +1 312 862 2200

     gregory.pesce©Itirltland.com
     From: Pesce, Gregory F. <gregory.pesce@kirkland.com>
     Sent: Tuesday, February 11, 2020 10:12 AM
     To: Neil Augustine <neiLaugustine@greenhill.com>
     Cc: Scott Greenberg <sgreenberg@gibsondunn.com>,Jeremy Evans KlEvans@gibsondunn.com>, Nash, Patrick J. <patrick.nash@kirkland.com>; Nafday, Rohit
     <rohit.nafday@kirkland.com>; Hayes, Christopher <christopher.hayes@kirkland.com>; Zach Georgeson <zach.georgeson@willistowerswatson.com>; Loren
     Lehnen <loren.lehnen@wil listowerswatson.com>; David Orlofsky <dorlofsky@alixpartners.com>; Mark Buschmann <Buschmann@pjtpartners.com>, Harold
     Kim <KimH@pjtpartners.com>
     Subject: Re:[EXT] Re: Akorn Compensation
     Neil - That doesn't work for WTW though it does work for K&E. We can post you then on the program. To preserve privilege we will not send the report over
     though we will of course walk you through it. We'll send a lit ofthe insiders and their payouts as well.

     Gregory F. Pesce

     KIRKLAND & ELLIS LLP
     300 North LaSalle Chicago IL 60654
     T +1 312 862 2642 M +1 312 613 8501
     F +1 312 862 2200

     g regory.pesce@ltirltland.com
            On Feb 11,2020, at 12:40 AM,Neil Augustine <neil.augustine # greenhill.com> wrote:




Confidential                                                                                                                                      Debtors_Prod_00023617
                                   Case 20-11177-KBO                                 Doc 613-23                    Filed 08/28/20                      Page 3 of 3
          Thanks Greg.
          How about 6pm?
          Not sure if that works for Scott and the GD team or not.
          Can you guys send a summary ofthe plan and the participants in advance ofthe call.
          We just had Watson do something similar(but not as rich as this plan)in another situation and i know what their decks include so would be good if
          we could see that in advance ofthe call.
          Thanks,
          Neil
          Get Outlook for iOS

          From: Pesce, Gregory        F. <gregory.pesce@kirkland.com>
          Sent: Monday, February 10, 2020 11:57:29 PM
          To: ScottGreenberg <sgreenberg@gibsondunn.com>,Jeremy Evans KlEvans@gibsondunn.com>, Neil Augustine
          <neil.augustine@greenhill.com>
          Cc: Nash, PatrickJ. <patrick.nash@kirkland.com>; Nafday, Rohit <rohit.nafday@kirkland.com>; Hayes, Christopher
          <christopher.hayes@kirkland.com>; Zach Georgeson <zach.georgeson@willistowerswatson.com>; Loren Lehnen
          <loren.lehnen@willistowerswatson.com>; David Orlofsky <dorlofsky@alixpartners.com>; Mark Buschmann <buschmann@pjtpartners.com>,
          Harold Kim <KimH@pjtpartners.com>
          Subject: Akorn Compensation
          [EXTERNAL]


          Guys - Please let us know if there are windows that work tomorrow to discuss the compensation announcement, which I understand Neil reached
          out to PJT about. We're happy to walk through. Willis Towers is copied as well. Thanks.

          Gregory F. Pesce

          KIRKLAND & ELLIS LLP
          300 North LaSalle Chicago IL 60654
          1 +1 312 862 2642 M +1 312613 8501
          F +1 312 862 2200

          gregory.pesce@kirkland.com
          The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only for the use of the addressee. It is
          the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may be
          u nlawful. If you have received this communication in error, please notify us immediately by return email or by email to postmaster@kirkland.com and destroy this communication and all
          copies thereof, including all attachments.


          DI LAIMER
          The information contained in this communication from the sender is confidential and may be legally privileged. It is intended solely for use
          by the intended recipient and others authorized to receive it. If you are not the intended recipient you are hereby notified that any disclosure,
          copying, distribution or taking action in reliance of the contents of this information is strictly prohibited and may be unlawful.

          If you have received this communication in error, please notify us immediately by replying to this message and deleting it from your computer.
          Link to Privacy Policy
          Greenhill & Co., LLC




Confidential                                                                                                                                                                   Debtors_Prod_00023618
